Citation Nr: 1300014	
Decision Date: 01/02/13    Archive Date: 01/11/13

DOCKET NO.  09-07 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to automobile and adaptive equipment or adaptive equipment only.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In April 2011, the Veteran submitted a claim for increased ratings of his service-connected osteoarthritis of the lumbosacral spine with degenerative disc disease, radiculopathy of the right lower extremity, and radiculopathy of the left lower extremity.  The issues are REFERRED to the RO for appropriate action. 


FINDINGS OF FACT

1.  The Veteran is currently service-connected for: lacrimal lymphoma, rated as 100 percent disabling; posttraumatic stress disorder (PTSD), rated as 50 percent disabling; osteoarthritis of the lumbosacral spine with degenerative disc disease, rated as 40 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; and bilateral hearing loss rated as 0 percent disabling.  

2.  The evidence is in equipoise as to whether the Veteran's service-connected disabilities have manifested in the loss of use of his feet.


CONCLUSION OF LAW

The criteria for automobile and adaptive equipment have been met.  38 U.S.C.A.          §§ 3901, 3902, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.808 (2012).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to automotive and adaptive equipment, which constitutes a full grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Automotive and Adaptive Equipment or Adaptive Equipment Only

Eligibility for financial assistance in the purchase of an automobile or other conveyance and of basic entitlement to necessary adaptive equipment exists where a Veteran, who had active military, naval or air service, exhibits one of the following as the result of service-connected disorder: (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes with central visual acuity of 20/200 or less in the better eye with corrective glasses or central visual acuity of more than 20/200 if there is a field defect of a certain type.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808(a), (b).  For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808(b).

The term "permanent loss of use" is not defined in 38 C.F.R. § 3.808.  The term "loss of use of a hand or foot" is defined in another VA regulation as existing when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance."  38 C.F.R. § 3.350(a)(2).  That regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc, in the case of the hand, or balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given are extremely unfavorable complete ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 inches or more, complete paralysis of the external popliteal nerve, and consequent foot drop accompanied by characteristic organic changes.

The Veteran has the following service-connected disabilities: lacrimal lymphoma, rated as 100 percent disabling; PTSD, rated as 50 percent disabling; osteoarthritis of the lumbosacral spine with degenerative disc disease, rated as 40 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; radiculopathy of the right lower extremity, rated as 20 percent disabling; radiculopathy of the left lower extremity, rated as 20 percent disabling; and bilateral hearing loss rated as 0 percent disabling.  

The Veteran has contended that his service-connected disabilities have resulted in his inability to walk.  The Veteran has been issued a motorized scooter, walker, and wheelchair for his ambulation.  

The VA treatment records show that the Veteran has been diagnosed with myopathy and myositis since the early 2000s.  Multiple VA treatment records have noted that the Veteran's myopathy has manifested in progressive muscle weakness.  The November 2010 VA examiner opined that the Veteran's bilateral foot drop was due to myositis and not his service-connected spine disability.  The July 2009 VA treatment record also shows an assessment of chronic myopathy with upper and lower extremity impairment.  

On the other hand, the evidence of record suggests that the Veteran's service-connected disabilities have also manifested in impairment of the lower extremities.  The July 2008 VA treatment record noted that the Veteran had to use his hands to pick up his legs to get into his present vehicle and that put him at risk of falls and other injuries.  The VA physician noted that the Veteran was service-connected for a spine injury and myopathy.  Although the VA physician was incorrect in his statement that the myopathy is service-connected, the VA physician's opinion is nonetheless persuasive as the physician opined that both the service-connected spine injury and the myopathy have severely impaired his mobility.  The VA physician stated that it was medically necessary that the Veteran have a specially adapted vehicle.  The April 2009 VA examination report shows that the Veteran needed to use a walker and could not use a cane without difficulty and falling.  The examiner opined that the Veteran had marked lower extremity weakness secondary to his service-connected degenerative disc disease of the lumbar spine with radiculopathy.  The examiner commented that the Veteran had marked muscle weakness that prevented standing.  The March 2009 VA examination report shows that the Veteran was diagnosed with Non Hodgkin's Lymphoma, for which the Veteran is service-connected (lacrimal lymphoma).  The examiner explained that the long-term effects of treatment for the disability included wasting muscles.  Finally, a private treatment record noted that the Veteran was unable to move his legs to walk due to the pain in his back.    

In this case, the Board finds that the medical evidence of record to be in relative equipoise as to whether the Veteran's service-connected disabilities have manifested in loss of use of his feet.  While the VA treatment records show that the Veteran has muscle weakness due to his nonservice-connected myositis/myopathy, several VA examiners and a VA physician have stated that the Veteran's service-connected disabilities have also manifested in muscle weakness and impairment of the lower extremities.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities, specifically, the osteoarthritis of the lumbosacral spine with degenerative disc disease, radiculopathy of the lower extremities, and lacrimal lymphoma, have been shown to be productive of impairment that is equivalent to loss of use of his feet.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).  In this case, the evidence indicates that the Veteran has effectively lost function of his feet as shown by his multiple falls and use of a wheelchair and walker for very short distances.  Although the VA treatment records dated in January 2012 through March 2012 indicated that the Veteran was attempting to gain strength in his lower extremities, the most recent VA treatment record dated in September 2012 shows that the Veteran could not attend a scheduled VA examination in October 2012 because he reportedly could not walk and was wheelchair bound.  Therefore, entitlement to automobile and adaptive equipment is warranted.






ORDER

Entitlement to automobile and adaptive equipment is granted subject to the legal regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


